It is ordered and adjudged that the order of the said public utilities commission be, and the same hereby is, reversed on authority of Napier, Atty. Genl., v. Atlantic Coast Line Rd.Co., Chicago  N.W. Rd. Co. v. Rd. Comm. of Wisconsin, andChicago, M.  St. P. Ry. Co. v. Rd. Comm. of Wisconsin, decided by the Supreme Court of the United States, November 29, 1926,272 U.S. 605, 47 Sup. Ct., 207, and said cause is hereby remanded to the public utilities commission with instructions to sustain the motion of plaintiff in error to dismiss the proceeding.
Order reversed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 734